PER CURIAM.
We find no error in the trial court interpreting a lease provision for a service station operating in connection with a shopping center, to require the lessee or his assigns to sell gasoline as well as oil and lubrication for automobiles. The lease required the lessee to operate a “typical” service station. It also required, under the use provision, for the sale of “ * * * petroleum products * *
The trial judge, in exercising equity power, has fashioned a remedy that is consistent with a reasonable interpretation of the responsibility of the parties to the lease and error not having been made to appear, we affirm. Hemphill v. Pesat, 98 Fla. 124, 123 So. 561 (1929); Food Fair Stores, Inc. v. Harte-Pen-TEQ Enterprises, Ltd., 275 So.2d 281 (Fla. 1st DCA 1973); Phipps v. Sheffman, 211 So.2d 598 (Fla. 3d DCA 1968); Marsh v. Hartley, 109 So.2d 34 (Fla. 2d DCA 1959).
Affirmed.